Title: The Commissioners to C. W. F. Dumas, 10 April 1778
From: First Joint Commission at Paris,Adams, John
To: Dumas, Charles William Frederic


     
     Passy, 10 April 1778. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:44–46. Drafted by Benjamin Franklin and, according to Adams, “the only public Letter I believe which he wrote while I was with him, in that Commission,” it began by informing Dumas of Adams’ arrival and reporting on his voyage. The Commissioners then noted that the appointment of a minister to the Netherlands had been moved in the congress, but had been postponed until the sentiments of the Dutch government were known in order to avoid embarrassment. They pointed to the Franco-American treaties as evidence of the stability of American independence and expressed the American desire for close, friendly relations based in part on the similarities of “Circumstances and Constitutions.” Citing the advantages to the Netherlands of engaging in commercial intercourse with the United States, the Commis­sioners hoped that arms shipments could soon be resumed in order to remove any unfavorable impressions of Dutch intentions caused by their abrupt curtailment. Finally, the letter emphasized the strength of the Continental army and the fact that over 10,000 British troops were held prisoner.
     Charles William Frederick Dumas was the American agent at The Hague and a tireless advocate of the American cause (see sketch in Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:9–10). The importance of this letter stems from Dumas’ use of it in obedience to instructions from the Commissioners, as well as from the enclosed draft letter to the Grand Pensionary, Pieter van Bleiswyck. Dumas had advised the Commissioners to draft such a document in letters of 3 and 7 April (Cal. Franklin Papers, A.P.S.I. Minis Hays, comp., Calendar of the Papers of Benjamin Franklin in the Library of the American Philosophical Society, Philadelphia, 1908; 5 vols., 1:388, 391) and was here asked to approve it. See Dumas’ reply of 23 April and the final version of the letter to van Bleiswyck of 28 April (both below).
     The letter bears the earliest date of those copied into Lb/JA/4 (Microfilms, Reel No. 92), which contains copies of the Commissioners’ official correspondence between 10 April 1778 and 12 Feb. 1779. This Letterbook was later copied by John Thaxter and sent by Adams to the president of the congress in a letter of 7 Nov. 1779 (PCC, No. 84, I). It is one of two Letterbooks in a green binding (for the second, see JA to William Vernon, 12 May, calendared below) that Adams probably obtained on 9 May when he paid for “two blank Paper Books,” apparently because the “Business of the Commission had been delayed and neglected in a manner that gave me much uneasiness” and he was determined to put its affairs in order. JA made this comment in his Autobiography immediately before inserting a letter to Bersolle of 3 May (calendared below). That letter was the first copied into this book and apparently represents Adams’ initial effort to review the Commissioners’ files in order to bring the record of their correspondence up to date (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:327; 4:88). The presence in this Letterbook of a letter to Dumas of 10 April indicates that Adams decided that he should include letters sent even earlier than 3 May. This conjecture is supported by the dates, number, and order of the letters. Those for 10 (2) and 13 (5) April appear after 
       the first and second
       
       letters of 19 May and before that of the 22d, and 
       the first and second
       
       letters of 19 April appear between those of 16 and 23 June. This order seems to indicate that, on two occasions following the letter of 19 May, Adams decided to insert the letters that had gone out before 3 May, but managed to copy only nine. The failure of his effort can be seen in the absence of any Letterbook copies of the Commissioners’ correspondence between 19 April and 3 May, although it is clear from incoming letters that they were writing; thus a portion of their correspondence for the period is probably lost. For additional information on this Letterbook, particularly its use by John Adams to record drafts of the Commissioners’ correspondence and Arthur Lee’s contributions, see Introduction and notes 33 and 34.
    